


109 HR 6228 IH: To amend section 29 of the International Air

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6228
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Young of Alaska
			 (for himself, Mr. Oberstar,
			 Mr. Mica, Ms. Eddie Bernice Johnson of Texas,
			 Mr. Marchant,
			 Ms. Granger,
			 Mr. Barton of Texas,
			 Mr. Burgess,
			 Mr. Edwards,
			 Mr. Hall, Mr. Sam Johnson of Texas, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend section 29 of the International Air
		  Transportation Competition Act of 1979 relating to air transportation to and
		  from Love Field, Texas.
	
	
		1.Short titleThis Act may be cited as the Wright
			 Amendment Reform Act of 2006.
		2.Modification of
			 provisions regarding flights to and from Love Field, Texas
			(a)Expanded
			 ServiceSection 29(c) of the International Air Transportation
			 Competition Act of 1979 (Public Law 96–192; 94 Stat. 35) is amended by striking
			 carrier, if (1) and all that follows and inserting the
			 following: carrier. Air carriers and, with regard to foreign air
			 transportation, foreign air carriers, may offer for sale and provide through
			 service and ticketing to or from Love Field, Texas, and any United States or
			 foreign destination through any point within Texas, New Mexico, Oklahoma,
			 Kansas, Arkansas, Louisiana, Mississippi, Missouri, or Alabama..
			(b)RepealSection
			 29 of the International Air Transportation Competition Act of 1979 (94 Stat.
			 35), as amended by subsection (a), is repealed on the date that is 8 years
			 after the date of enactment of this Act.
			3.Treatment of
			 international nonstop flights to and from Love Field, TexasNo person shall provide, or offer to
			 provide, air transportation of passengers for compensation or hire between Love
			 Field, Texas, and any point or points outside the 50 States or the District of
			 Columbia on a nonstop basis, and no official or employee of the Federal
			 Government may take any action to make or designate Love Field as an initial
			 point of entry into the United States or a last point of departure from the
			 United States.
		4.Charter flights
			 at Love Field, Texas
			(a)In
			 GeneralCharter flights (as defined in section 212.2 of title 14,
			 Code of Federal Regulations) at Love Field, Texas, shall be limited to—
				(1)destinations
			 within the 50 States and the District of Columbia; and
				(2)no more than 10
			 per month per air carrier for charter flights beyond the States of Texas, New
			 Mexico, Oklahoma, Kansas, Arkansas, Louisiana, Mississippi, Missouri, and
			 Alabama.
				(b)Carriers Who
			 Lease GatesAll flights operated to or from Love Field by air
			 carriers that lease terminal gate space at Love Field shall depart from and
			 arrive at one of those leased gates; except for—
				(1)flights operated
			 by an agency of the Federal Government or by an air carrier under contract with
			 an agency of the Federal Government; and
				(2)irregular
			 operations.
				(c)Carriers Who Do
			 Not Lease GatesCharter flights from Love Field, Texas, operated
			 by air carriers that do not lease terminal space at Love Field may operate from
			 nonterminal facilities or one of the terminal gates at Love Field.
			5.Love Field
			 gates
			(a)In
			 GeneralThe city of Dallas, Texas, shall reduce as soon as
			 practicable, the number of gates available for passenger air service at Love
			 Field to no more than 20 gates. Thereafter, the number of gates available for
			 such service shall not exceed a maximum of 20 gates. The city of Dallas,
			 pursuant to its authority to operate and regulate the airport as granted under
			 chapter 22 of the Texas Transportation Code and this Act, shall determine the
			 allocation of leased gates and manage Love Field in accordance with contractual
			 rights and obligations existing as of the effective date of this Act for
			 certificated air carriers providing scheduled passenger service at Love Field
			 on July 11, 2006. To accommodate new entrant air carriers, the city of Dallas
			 shall honor the scarce resource provision of the existing Love Field
			 leases.
			(b)Removal of Gates
			 at Love FieldNo Federal funds or passenger facility charges may
			 be used to remove gates at the Lemmon Avenue facility, Love Field, in reducing
			 the number of gates as required under this Act, but Federal funds or passenger
			 facility charges may be used for other airport facilities under chapter 471 of
			 title 49, United States Code.
			(c)General
			 AviationNothing in this Act shall affect general aviation
			 service at Love Field, including flights to or from Love Field by general
			 aviation aircraft for air taxi service, private or sport flying, aerial
			 photography, crop dusting, corporate aviation, medical evacuation, flight
			 training, police or fire fighting, and similar general aviation purposes, or by
			 aircraft operated by any agency of the Federal Government or by any air carrier
			 under contract to any agency of the Federal Government.
			(d)Enforcement
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Transportation and the Administrator of the Federal Aviation Administration
			 may not make findings or determinations, issue orders or rules, withhold
			 airport improvement grants or approvals thereof, deny passenger facility charge
			 applications, or take any other actions, either self-initiated or on behalf of
			 third parties—
					(A)that are
			 inconsistent with the contract dated July 11, 2006, entered into by the city of
			 Dallas, the city of Fort Worth, the DFW International Airport Board, and others
			 regarding the resolution of the Wright Amendment issues, unless actions by the
			 parties to the contract are not reasonably necessary to implement such
			 contract; or
					(B)that challenge the
			 legality of any provision of such contract.
					(2)Compliance with
			 title 49 requirementsA contract described in paragraph (1)(A) of
			 this subsection, and any actions taken by the parties to such contract that are
			 reasonably necessary to implement its provisions, shall be deemed to comply in
			 all respects with the parties’ obligations under title 49, United States
			 Code.
				(e)Limitation on
			 Statutory Construction
				(1)In
			 GeneralNothing in this Act shall be construed—
					(A)to limit the
			 obligations of the parties under the programs of the Department of
			 Transportation and the Federal Aviation Administration relating to aviation
			 safety, labor, environmental, national historic preservation, civil rights,
			 small business concerns (including disadvantaged business enterprise),
			 veteran’s preference, disability access, and revenue diversion;
					(B)to limit the
			 authority of the Department of Transportation or the Federal Aviation
			 Administration to enforce the obligations of the parties under the programs
			 described in subparagraph (A);
					(C)to limit the
			 obligations of the parties under the security programs of the Department of
			 Homeland Security, including the Transportation Security Administration, at
			 Love Field, Texas;
					(D)to authorize the
			 parties to offer marketing incentives that are in violation of Federal law,
			 rules, orders, agreements, and other requirements; or
					(E)to limit the
			 authority of the Federal Aviation Administration or any other Federal agency to
			 enforce requirements of law and grant assurances (including subsections (a)(1),
			 (a)(4), and (s) of section 47107 of title 49, United States Code) that impose
			 obligations on Love Field to make its facilities available on a reasonable and
			 nondiscriminatory basis to air carriers seeking to use such facilities, or to
			 withhold grants or deny applications to applicants violating such obligations
			 with respect to Love Field.
					(2)FacilitiesParagraph
			 (1)(E)—
					(A)shall only apply
			 with respect to facilities that remain at Love Field after the city of Dallas
			 has reduced the number of gates at Love Field as required by subsection (a);
			 and
					(B)shall not be
			 construed to require the city of Dallas, Texas—
						(i)to
			 construct additional gates beyond the 20 gates referred to in subsection (a);
			 or
						(ii)to
			 modify or eliminate preferential gate leases with air carriers in order to
			 allocate gate capacity to new entrants or to create common use gates, unless
			 such modification or elimination is implemented on a nationwide basis.
						6.ApplicabilityThe provisions of this Act shall apply to
			 actions taken with respect to Love Field, Texas, or air transportation to or
			 from Love Field, Texas, and shall have no application to any other airport
			 (other than an airport owned or operated by the city of Dallas or the city of
			 Fort Worth, or both).
		7.Effective
			 dateSections 1 through 6,
			 including the amendments made by such sections, shall take effect on the date
			 that the Administrator of the Federal Aviation Administration notifies Congress
			 that aviation operations in the airspace serving Love Field and the Dallas-Fort
			 Worth area which are likely to be conducted after enactment of this Act can be
			 accommodated in full compliance with Federal Aviation Administration safety
			 standards in accordance with section 40101 of title 49, United States Code,
			 and, based on current expectations, without adverse effect on use of airspace
			 in such area.
		
